424 F.2d 546
UNITED STATES of America, Appellee,v.Cherry Henderson THOMAS, Appellant.
No. 14237.
United States Court of Appeals, Fourth Circuit.
Argued May 4, 1970.Decided May 21, 1970.

Before BRYAN and BUTZNER, Circuit Judges, and JONES, District Judge.
PER CURIAM:


1
The judgment from which this appeal is taken convicted Cherry Henderson Thomas of possessing and selling, in Davidson County, North Carolina on October 31, 1969, distilled spirits in violation of 26 U.S.C. 5205(a)(2).  Guilt was fully proved and we find no trial mistake.  The appeal fails.


2
Affirmed.